Citation Nr: 0702679	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-08 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from February 1943 to June 
1945.  He died in July 2003.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in July 
2003 as a consequence of cirrhosis of the liver with hepatic 
encephalopathy, and ascites, with spontaneous bacterial 
peritonitis with hepatorenal syndrome.

2.  During the veteran's lifetime, service connection was 
established for left elbow ankylosis, residuals of a gunshot 
wound to the right arm with injury to muscle group V, and 
residuals of a gunshot wound to the left thigh with injury to 
muscle group XIV; he was in receipt of a total disability 
rating, effective from September 6, 2001.

3.  The medical evidence of record indicates the terminal 
condition was not initially manifested during service or for 
many years after and is not otherwise shown to be causally or 
etiologically related to the veteran's military service.

4.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.

5.  The appellant's annual income exceeds the maximum annual 
income for death pension benefits for a surviving spouse 
without children.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2006).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159, (2006).

3.  The criteria for entitlement to death pension benefits 
have not been met.  38 U.S.C.A. §§ 1541, 5103A, 5107(b), 5108 
(West 2005); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.15, 3.102, 3.159, 
3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, a November 2003 letter from the agency 
of original jurisdiction (AOJ) to the appellant informed her 
of what evidence was required to substantiate the claim for 
service connection of the cause of the veteran's death, 
including her claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The letter provided 
information as to her's and VA's respective duties for 
obtaining evidence, as well as requested that the appellant 
submit any additional evidence in her possession pertaining 
to her claim.  

Likewise, the November 2003 letter informed of the evidence 
necessary to substantiate her claim of entitlement to death 
pension benefits.  Nonetheless, the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law, and not the underlying facts or development of the facts 
are dispositive in a case, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  In the instant case, the facts are not in 
dispute.  Resolution of the appellant's appeal is dependent 
on interpretation of the statutes and regulations.  The Board 
finds, therefore, that the pertinent duties to notify and 
assist, and their implementing regulations, are not 
applicable to the adjudication of the issue of entitlement to 
death pension benefits.

The November 2003 letter failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the appellant's claim for service connection for the 
cause of the veteran's death and entitlement to DIC benefits, 
no effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received her VCAA notice in November 
2003, prior to the RO's adjudication of her claims and the 
issuance of the March 2004 rating decision.  As such, there 
was no defect with respect to the timing of the VCAA notice 
for these claims.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment.  Additionally, the claims file contains 
the appellant's own statements in support of her claim.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 3.303(a) (2006).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Dependency and Indemnity Compensation

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22. 

Death Pension Benefits

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002).  
An appellant is entitled to these benefits if the veteran 
served for 90 days or more, part of which was during a period 
of war; or, if the veteran served during a period of war and 
was discharged from service due to a service-connected 
disability or had a disability determined to be service-
connected, which would have justified a discharge for 
disability; and, if the appellant meets specific income and 
net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. 
§ 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In 
determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, 
or similar income, which has been waived, shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. § 3.271(a).  Exclusions from income include 
the expenses of the veteran's last illness and burial and for 
the veteran's just debts, debts not incurred to secure real 
or personal property, if paid by the appellant.  38 C.F.R. § 
3.272(h).  Such expenses may be deducted only for the 12-
month annualization period in which they were paid.  38 
C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  

Analysis

The veteran in this specific appeal had active military 
service during World War II, from February 1943 to June 1945.  
During his lifetime, service connection was established for 
left elbow ankylosis, residuals of a gunshot wound to the 
right arm with injury to muscle group V, and residuals of a 
gunshot wound to the left thigh with injury to muscle group 
XIV.  According to his death certificate, the veteran died in 
July 2003 as a consequence of cirrhosis of the liver with 
hepatic encephalopathy and ascites, with spontaneous 
bacterial peritonitis with hepatorenal syndrome.  At the 
time, the veteran was in receipt of a total (100 percent) 
rating for compensation purposes based on individual 
unemployability due to his service-connected disabilities, 
effective from September 6, 2001. 

Service Connection for the Cause of the Veteran's Death

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  
The veteran's service medical records indicate that the 
veteran was not treated for a liver disorder, to include 
cirrhosis of the liver, during his service, nor did he have 
any complaints related to his liver during his military 
service.  The Board concedes that there is no separation 
examination of record, but points out that his 1946 VA 
examination showed a normal digestive system, including the 
liver, and normal genito-urinary system.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  

Furthermore, the medical evidence of record indicates that 
the veteran's cirrhosis of the liver was first manifested 
many years after his service in the military ended.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  In this regard, 
the Board points out that the veteran's cirrhosis was 
initially diagnosed approximately 20 years prior to his 
death, which was nearly 38 years after his discharge from 
service.  Similarly, the veteran's treatment records indicate 
that his cirrhosis was due to a long-standing history of 
alcohol use and that he had a lengthy post service history of 
renal insufficiency.  

Moreover, there is no persuasive medical nexus evidence of 
record indicating that the veteran's cirrhosis of the liver 
that caused the veteran's death was in any way related to his 
service in the military.  The appellant has not submitted any 
such evidence demonstrating that the veteran's cirrhosis of 
the liver with hepatic encephalopathy and ascites was related 
to his military service, including his service-connected 
disabilities or any incident of the veteran's service.  

Consequently, the medical evidence of record does not 
demonstrate that the veteran's military service 
"substantially or materially" contributed to his death.  
See 38 C.F.R. § 3.312(c) (requiring a very significant 
contribution of the service-connected disability in the 
veteran's ultimate demise; anything less simply will not 
suffice).  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA does not have an affirmative duty to obtain 
an examination of a claimant or a medical opinion from 
Department healthcare facilities if the evidence of record 
contains adequate evidence to decide a claim).

So while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
attributable to his service in the military, there is simply 
no persuasive medical evidence of record supporting this 
allegation.  As a layperson, the appellant simply does not 
have the necessary medical training and/or expertise to make 
this determination, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.

Dependency and Indemnity Compensation

As previously noted, the veteran died in July 2003.  At that 
time, the veteran was in receipt of a total (100 percent) 
disability rating for compensation based on individual 
unemployability due to his service-connected disabilities 
(TDIU).  The effective date of such TDIU award was September 
6, 2001.  The Board observes that the period of time between 
the effective date of the award of TDIU in 2001 and the 
veteran's death in 2003 was less than 10 years.  

The Board also notes that there were no service-connected 
disabilities that were continuously rated totally disabling 
for a period of not less than five years from the date of his 
discharge from active duty.  Additionally, the veteran was 
not a former prisoner of war who died after September 30, 
1999.  As such, the Board finds that the criteria set forth 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been 
satisfied. 

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board sympathizes with the 
appellant's circumstances, but is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (holding that the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis).

Death Pension Benefits

In August 2003, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Application).  The Application reported that the appellant 
had been receiving $362 in monthly Social Security 
Administration (SSA) payments until the time of the veteran's 
death and $160 in interest monthly.  The appellant also 
stated that she had received $1,000 in life insurance after 
the veteran's death.  

A review of SSA records showed that she would begin to 
receive $503.70 in SSA payments following the veteran's 
death.  

The appellant's countable annual income of $6,669 per year 
exceeds the $6,497 limit set by law for a surviving spouse 
without any children in 2003.  This figure is derived by 
subtracting the appellant's stated expenses (Medicare and 
private insurance premiums of $159.61 and $58.70 per month, 
respectively, less 5% of the annual death pension rate) from 
the appellant's total income (12 months of Social Security 
income at $503.70 per month, plus $160 per month in interest 
payments, plus $1,000 in life insurance benefits).  

The correct calculation of the appellant's countable annual 
income amount, as directed by statute, includes the period 
starting the month following the veteran's death, in this 
case July 2003, and continuing for a total period of one 
year, in this case until June 2004.  As such, the appellant's 
countable income, at $6669, exceeded the $6,497 threshold for 
2003 for meeting the relevant eligibility requirements.  The 
appellant has not since submitted a Medical Expense Report 
(VA Form 21-8416) or Improved Pension Eligibility 
Verification Report (VA Form 21-0518-1) demonstrating a 
change in her income or medical expenses.  Therefore, the 
appellant is not entitled to death pension benefits. 




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.

The claim for death pension benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


